Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the election and amendment filed on 08/26/2022.  
	Currently, claims 26-45 are pending with claims 37-45 being withdrawn from consideration as drawn to non-elected Groups.  

Claim Construction and potential claim informalities
	The office notes that the applicant may have intended to, and needed to adjust the language of claim 29 when the parent claim was adjusted to include the void already.  The office will for now interpret what is being referred to in the claim 29 as a second void, though this should likely be made explicit, or else reference should be made back to the originally introduced void back in the parent.  The office suggests reviewing all other depending claims for other such issues as well.  For now the office will interpret the claim such that it does not trigger any actual objections or issues under 35 U.S.C 112 but strongly urges the applicant to revisit the drafting to ensure that what is currently claimed is what is intended to be claimed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  


Claim(s) 26 and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Li” Li, X. “200V Enhancement-Mode p-GaN HEMTs Fabricated on 200 nm GaN-on-SOI With Trench Isolation for Monolithic Integration” IEEE Elec. Dev. Lett. Vol. 38, No. 7, 07/2017 pp. 918-921).  
As to claim 26, Li shows an integrated circuit (IC) structure (see Fig. 2a with the figure now being turned on its side to the left 45 degrees), comprising: 
a first substrate layer comprising (111) silicon (see the Si 111 layer in Fig. 2a) over a second substrate layer (see the Si 100 layer, note additionally that Si 111 layer will be over the Si 100 layer even with the device at a 45 degree angle as discussed above) also comprising silicon within a region of the IC structure (note here the office will just designate the entire left-right region shown in Fig. 2a but the office could alternately designate the right hand half or left hand half etc. for alternate grounds of rejection, note this remains the same even with the device turned 45 degrees as discussed above), wherein the first substrate layer is separated from the second substrate layer by a layer of substrate dielectric material (note the SiO2 layer that separates the Si 111 and Si 100 layers); and 
a transistor comprising a Group III-Nitride (III-N) material (see the right hand HEMT made in Fig. 2a which has AlGaN and other 3-N materials; note for claim 35 below the office will use the GaN channel material here instead of the AlGaN barrier layer; first paragraph of page 919) above the first substrate layer within the region of the IC structure (note this is above the Si 111 layer and is in the region noted above, and note that the III-N material is above the first substrate layer of 111 Si within the overall region designated above), wherein the substrate dielectric material is absent from within at least a portion of the region that is directly under the transistor (note that when the transistor is turned on its side 45 degrees to the left then the hole in the middle trench is a place where the substrate dielectric material that is SiO2 is absent from within a “portion” of the region designated above, where here the office just designates the whole portion of the overall region that is directly below the right side transistor as this portion), and wherein a void, or a material of lower relative permittivity than that of the substrate dielectric material is present where the substrate dielectric material is absent (note the void where the SiO2 is absent in the middle trench part down towards the bottom of the trench where the air dips down is itself a void where the substrate dielectric material is absent).   

As to claim 28, Li shows the device wherein: 
The layer of substrate dielectric material comprises Si and oxygen (note the SiO as the dielectric noted above),
The first substrate layer as a thickness no more than 50 nm (note the total thickness is 1.5 um for the Si(111) but here the office will designate the first nanometer thereof as a  thickness no more than 50 nm; beginning of page 919).  

As to claim 29, Li shows the device wherein a void (see another, second, part of the void in the trench in the middle which is void of material) is present between III-N material and the second substrate layer (note this trench is between parts of the AlGaN and the Si (100) layer) within the portion of the region where the substrate dielectric material is absent (note the betweenness is happening within the same portion of the overall region where the substrate dielectric material is absent as designated above).  

As to claim 30, Li shows the device further comprising:
an isolation dielectric material (note the SiN lining the middle trench) laterally adjacent to the III-N material (see this being adjacent to the AlGaN mentioned above);
and a non-conductive via (here note the middle trench as an overall structure being a non-conductive hole, or hole filled with non-conductive material of the air) that intersects the portion of the region where the substrate dielectric material is absent (note this middle trench intersects the “region” where the substrate dielectric material is absent as it goes down through it/to it), and extends through at least one of the isolation dielectric material and the III-N material (see the middle trench going through the SiN that lines it).   

As to claim 31, Li shows the device wherein the first substrate layer is absent within the portion of the region below the device (note that the Si(111) layer is absent in the portion of the region below the device noted above where the air gap is dipping down through it, and note further that even in the real life embodiment it is clear the air gap is intended to dip down below the top surface of the Si (111) material and this will happen even more when the device is turned on its side by 45 degrees).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayram et al. (“Bayram” USs 2015/0318283 published 11/05/2015) in view of Weeks et al. (“Weeks” US 2004/0130002 published 07/08/2004).  
As to claim 26, Bayram shows an integrated circuit (IC) structure (note ultimately Fig. 17 but with preceding figures being the method of making it and various parts being introduced during the method of making it; note also here the office will be turning this device 45 degrees to the left of the normal orientation in Fig. 17), comprising: 
a first substrate layer comprising (111) silicon (see Si layer 16a/b/c being made of the same orientation as the layer 12L which is 111 orientation Si; [0032] discussing layer 12L and then noting in [0033] that the layer thereabove which is 16a/b/c has the same orientation in an embodiment) over a second substrate layer (note the layer 12L itself; [0032]) also comprising silicon within a region of the IC structure (note this is Si; [0032]; note also the region from the left hand side of the middle device all the way over to the right hand side of the page in Fig. 17), wherein the first substrate layer is separated from the second substrate layer by a layer of substrate dielectric material (note the 12L is separated from 16a/b/c by layer 14p of dielectric; [0032]); and 
a transistor comprising a Group III-Nitride (III-N) material (see device on the right hand side with III-N material 38P etc. being a transistor; [0055]) above the first substrate layer within the region of the IC structure (note this is at a higher level than the first substrate layer 16a/b/c for at least part of it, and for the main device part, although not directly thereabove), wherein the substrate dielectric material is absent from within at least a portion of the region that is directly under the transistor (see the dielectric material 14 being absent from directly under the right hand side transistor).  

However, Bayram fails to show the device being one wherein a void, or a material of a lower relative permittivity than that of the substrate dielectric material, is present where the substrate dielectric material is absent (that is there is no void or low-k material directly under the right hand side transistor where 14p is missing).

Weeks shows making a void under a transistor to make a backside gate contact (see the formation of a void with a backside gate contact therein with parts 20 and 24 in Fig. 7 and note this goes up into the channel material; [0097]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made a backside void with backside gate contact therein as taught by Weeks to have made a backside void with backside gate therein in the Bayram right hand side device with the motivation of increasing the gate effect and thus the gate control over the channel of the device (note that there is an additional gate being made on the backside to increase the gate effect and ultimately the gating capability of the device by doubling the exposure of the channel to the overall gate structure in Weeks).  

The office notes that once a void is made in the combination above under the right hand device in Bayram the office then designates that void as the void that is present where the substrate dielectric material 14 is absent under that same right hand transistor in Bayram.  


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li” Li, X. “200V Enhancement-Mode p-GaN HEMTs Fabricated on 200 nm GaN-on-SOI With Trench Isolation for Monolithic Integration” IEEE Elec. Dev. Lett. Vol. 38, No. 7, 07/2017 pp. 918-921) as applied to claim 26 above, in view of Briere (US 2014/0197462 published 07/17/2014).  
As to claim 27, Li shows the device as related for claim 26 above, wherein the first substrate layer has a thickness of no more than 100 nm (note the first 1 nm non-total thickness of the Si 111 layer’s total thickness), and the layer of substrate dielectric material has a thickness greater than that of the first layer (note the 1um of SiO discussed above at the end of page 918 is compared against the 1 nm designated above), but fails to show the device being one wherein the second substrate layer has a lower electrical resistivity than the first substrate layer explicitly (note here the office does find as fact however than an embodiment with the Si in the primary Li reference is just normal Si with normal resistivity for Si as an embodiment immediately envisaged from the context of the reference, however no high resistance Si layer is disclosed for the upper Si layer).  

Briere shows a device with a high resistivity Si 111 layer being used below the main device layers (see Fig. 2 using a high resistivity substrate layer below the main device layers; [0025]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a high resistivity Si layer as taught by Li for the upper Si layer in Briere with the motivation of assisting in reducing capacitive coupling between parts of the device with the substrate layer(s) (see the purpose set forth in [0022]).  


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li” Li, X. “200V Enhancement-Mode p-GaN HEMTs Fabricated on 200 nm GaN-on-SOI With Trench Isolation for Monolithic Integration” IEEE Elec. Dev. Lett. Vol. 38, No. 7, 07/2017 pp. 918-921) as applied to claim 26 above, in view of Briere (US 2014/0197462 published 07/17/2014) as applied to claim 27 above, and further in view of Lai (US 2014/0264431 published 09/18/2014).  
As to claim 32, Li as modified by Briere above shows the device related above, wherein the second substrate layer comprises (100) silicon (see the 100 Si designated above in Li),
the III-N material is above the first substrate layer within a first region of the IC structure (see the channel or AlGaN layer designated above being above the first substrate layer designated above in the first region designated above), 
a second transistor comprising a Group IV material is above the second substrate layer within a second region of the IC structure.  

However, Li as modified by Briere above fails to show there being explicitly a metallization level electrically coupling the first transistor to the second transistor (see the circuit that they intend to make as a half bridge in Fig. 1 of Li having the source of the top HEMT connected to the lower HEMT but they do not explicitly show formation of the metallization).  

Lai shows making a metallization layer to connect devices (see metal wire 36 connecting devices as a primitive metallization layer; [0047]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the metallization as taught by Lai to make a metallization layer to connect the drain of the left device in Li, as modified by Briere above, with the source of the right device with the motivation of getting started on making the connections they intend to use for a half bridge in Li (see Lai showing how to make some metallizations to realize a circuit like the one Li intends to make).  


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li” Li, X. “200V Enhancement-Mode p-GaN HEMTs Fabricated on 200 nm GaN-on-SOI With Trench Isolation for Monolithic Integration” IEEE Elec. Dev. Lett. Vol. 38, No. 7, 07/2017 pp. 918-921) as applied to claim 26 above, in view of Briere (US 2014/0197462 published 07/17/2014) as applied to claim 27 above, and further in view of Lai (US 2014/0264431 published 09/18/2014) as applied to claim 32 above, and finally in view of He (US 8,604,486 patented 12/10/2013).  
As to claim 33, Li, as modified by Briere and Lai above, show the device wherein the device comprises a III-N heterojunction FET (see the HFET being made as the device designated above), and the second device is a FET (see the HFET for the other device).  

However, Li, as modified by Briere and Lai above fail to show there being a MOSFET in specific as the second device (this being because there is no gate insulator in the stack for the second device).  

He shows making a gate insulator for a gate stack for an HFET (see the p-semiconductor-gate insulator-gate electrode stack in Fig. 3F-4; column 5, line 55-65 and column 6, lines 8-11).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the gate dielectric as taught by He to have made a gate dielectric for the Li, as previously modified by Briere and Lai above, with the motivation of adding in a dielectric to help to prevent gate leakage current from the gate electrode, see the addition of the gate dielectric here in a position where it will help stop current from the gate).  

The office notes that with the gate dielectric brought in the device is now a MOSFET in broad MOSFET terminology.  


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li” Li, X. “200V Enhancement-Mode p-GaN HEMTs Fabricated on 200 nm GaN-on-SOI With Trench Isolation for Monolithic Integration” IEEE Elec. Dev. Lett. Vol. 38, No. 7, 07/2017 pp. 918-921) as applied to claim 26 above, in view of Kajitani et al. (“Kajitani” US 2016/0336437 published 11/17/2016).
As to claim 35, Li shows the device as related above, wherein the III-N material is between a III-N buffer and a III-N polarization layer (note with the III-N material designated as the GaN channel layer above in the alternate designation of parts it will be between an (Al)GaN buffer layer and a AlGaN barrier layer on top here acting as a polarization layer to create a 2DEG in this context; see first paragraph of page 919), that is on a plane of the III-N material, the III-N buffer in contact with the first substrate layer and having a thickness of at least 1 um (see the buffer layer being 2.6um; first paragraph of page 919), and 
the polarization layer has a composition that induces a 2D electron gas in a channel region of the III-N semiconductor layer (see the AlGaN composition making a 2DEG with the GaN channel layer in the channel layer for the device to function as the basis for these kinds of devices functioning).       

However, Li fails to show the polarization layer/barrier layer of their device being on the c-plane of III-N material (the channel layer) in specific.  

Kajitani shows making a channel layer with it’s main surface being the c-plane and having a barrier layer above it (see [0052] discussing making the channel layer having a c-plane as the upper surface and having a barrier layer there with it).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the c-plane upper surface design for a channel layer as taught by Kajitani to have made the structuring for the channel layer in Li with the motivation of using a real life design for the crystal orientation to replace the generic orientation of the disclosed channel in Li (note Kajitani suggesting a real life orientation for the generic disclosure of Li’s device).   


Allowable Subject Matter
Claims 34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, although see the potential formalities noted above.
As to claim 34, the office notes that the limitations regarding the raised Silicon and where it must be in relation to the MOSFET and how the isolation dielectric surrounds the III-N material and the isolation dielectric laterally separates the III-N material from the raised (100) silicon are not shown in the prior art in the context of all the limitations of the parent claims.  Here the office notes that Li is some of the better art and some of the art noted above for various features of the depending claim is good art related to this overall claim chain.  However, there is no art that will address all of these limitations all at once, and no art that appears to be such that it will lend itself to making a rejection under 35 U.S.C 103.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  

As to claim 36, the office notes that the limitations “both” and “the third metallization level interconnecting at least an uppermost one of the first metallization levels with the second metallization levels” in the context of all the limitations of the parent claims.  Here the office notes that Li and Bayram and similar art are some of the better art available.  While there are various metallization schemes known that would meet the limitations regarding the metallization itself, there is none specifically that would seem to fit well with any available primary reference that would address the parent claim and further in most art like Li and Bayram it doesn’t seem to be the intent to have metallizations need to be so complicated and connected as claimed.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  


Response to Arguments
Applicant’s arguments, see Remarks, filed 08/26/2022, with respect to the previous rejections under 35 U.S.C 112 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C 112 have been withdrawn. 
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. The applicant argues regarding Li that Fig. 2A teaches retaining SiO2 directly under each of the two transistors illustrated and only teaches etching in SiO2 adjacent to the transistors (here the applicant is talking about in the normal orientation it appears, as depicted in Fig. 2A).  The applicant argues that as this is the case Li fails to anticipate claim 26 as amended.  The office notes that for now there is insufficient orientation language to require the normal orientation of Fig. 2A to be adopted or other similar language that would accomplish the same.  As this is the case, the office must for now turn the figure on its side and note that all limitations will now be present as the “portion of the region” can be broadly designated fairly easily such that when the device is turned on its side by 45 degrees to the left then the middle trench void will be in that “portion of the region” directly under the transistor (where the transistor itself is broadly designated as the main parts making up the HEMT).  For now the office must maintain the rejection under 35 U.S.C 102.  However, the office notes for the applicant that even if it was not maintained and even if appropriate orientation language were included to require a normal orientation the office would likely make a rejection under 35 U.S.C 103 bringing in a backside gate electrode as in US 2004/0130002 (see part 20+24 in Fig. 7 with 24 being a void) under the gate of the right side HEMT in Li’s Fig. 2.  Regarding the previous rejections with Bayram the applicant’s arguments are persuasive.  However there is a new grounds of rejection with Bayram as primary reference above, which is likely the closest grounds of rejection to what the applicant actually intends to claim (that is, the void is directly under the transistor in the normal orientation).  The office also notes that the combination with Weeks modifying Bayram is illustrative of a combination that would be made between Li and Weeks as well, though that may be a slightly less good grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891